DUCKER, JUDGE:
Claimant alleges damages in the amount of $149.51, which amount represents the cost of replacing the windshield of his automobile which was struck by a hot welding rod falling on it from the top of the Kanawha City Bridge in Charleston, where State Road Commission employees were working on July 29, 1969 when claimant drove his Cadillac sedan automobile across the bridge. While there were “men working” signs in place on both sides of the bridge, traffic was allowed to pass over the bridge. Counsel for both the claimant and the State have stipulated these facts as true.
That there was negligence on the part of the employees of the Road Commission is clearly evident. That the claimant was lawfully using the bridge is not questioned, n;or does it appear -in any way that he could have avoided the accident. Certainly he could not have reasonably expected to foresee what happened. Care on -the claimant’s part did not involve more than caution in driving through the roadway because of men working. Certainly it did not involve the possibility of something falling from above.
Because of the negligence of the Road Commission employees, we consider the claim to be just and, accordingly, .award the claimant the sum of $149.51.
Award of $149.51.